UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1435



LASZLO I. HORVATH,

                                              Plaintiff - Appellant,

          versus


FIRST UNION CORPORATION, d/b/a First Union
National Bank of North Carolina; FIRST UNION
NATIONAL BANK OF NORTH CAROLINA,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior Dis-
trict Judge. (CA-98-770-5-BR)


Submitted:   July 8, 1999                  Decided:    July 14, 1999


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Laszlo I. Horvath, Appellant Pro Se. Michael Edmond Weddington,
SMITH, ANDERSON, BLOUNT, DORSETT, MITCHELL & JERNIGAN, Raleigh,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Laszlo Horvath appeals the district court’s orders granting

Appellees summary judgment and denying Horvath’s motion to set

aside judgment.   Horvath filed an action against Appellees, claim-

ing Appellees violated federal and state laws in surrendering prop-

erty to the Internal Revenue Service pursuant to an IRS “notice of

levy.”   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, we deny Horvath’s

“motion to reverse district court’s judgment order” and “motion to

amend motion to reverse district court’s judgment order” and affirm

on the reasoning of the district court.   See Horvath v. First Union

Corp., No. CA-98-770-5-BR (E.D.N.C. Mar. 1, 1999).      We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           AFFIRMED




                                 2